DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1:
Line 10 recites “the repository”, which lacks of antecedent basis, and should be rewritten as “the intent repository” for consistency.  
Claim 9 has similar issue as pointed out in claim 1 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US Patent Application Publication No. US 2019/0228105, and further in view of Roth et al. (Roth), US Patent No. 10,452,837 B1.

As to independent claim 1, Ma discloses a system for providing users with intent based web page selection, comprising the steps of
an intent repository containing a plurality of known intents mapped to a plurality of target pages (paragraph [0025]: crawler module categorizes each of the webpages and each action on a webpage according to possible user intents associated with the actions and webpages);
a website server supporting a website and programmed to transmit a plurality of hyperlinks representing pages of the website (paragraphs [0018], [0023], [0025]: the crawler module collects information about website and traverses the website via hyperlinks);
a prediction server programmed to receive the plurality of hyperlinks from the website server and to send a plurality of target hyperlinks that the prediction server has determined correspond to the plurality of known intents back to the website server (paragraph [0029]: the pre-processing module uses data collected about website use to train models to predict likely next intents of a user who is visiting a webpage; paragraph [0031]: the implementation module determines content to present to a user based on the predicted likely next intents of the user); and
a browser having a user script programmed to connect to the repository and to the prediction server, wherein the user script is programmed to allow a user to enter a user selected intent, to display any of the plurality of target hyperlinks received from the prediction server that correspond to the user selected intent (paragraphs [0020], [0035]-[0036] and Figure 2: a user interface such as a web browser (as shown in Figure 2) with content based on a predicted user intent, wherein the web browser might include java script (paragraph [0054])).
Ma, however, does disclose a plurality of known intents mapped to a plurality of target pages and a plurality of hyperlink hashes.
Roth discloses storing a record of hash of hyperlink, resource name, domain name (col. 9, line 58 – col. 10, line 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include storing a record of hash of hyperlink, as taught by Roth.  Roth suggests that if a subsequent support services request refers to the same hyperlink, the hash might be used to quickly determine that the resource referred to by the hyperlink is unsafe.

As to dependent claim 2, Ma discloses wherein the user script is further programmed to allow the user to select one of the target hyperlinks (paragraph [0054]).

As to dependent claim 3, Ma discloses wherein the user script is further programmed to redirect the browser to the selected one of the hyperlinks (paragraph [0052]).

As to dependent claim 4, Ma discloses wherein the user script is further programmed to allow the user to confirm whether any displayed plurality of target hyperlinks actually correspond to the user selected intent (paragraph [0056]).

As to dependent claim 5, Ma discloses wherein the user script is further programmed to allow the user to manually select one of the hyperlinks (paragraph [0052]).

As to dependent claim 6, Ma discloses wherein the prediction server is programmed to determine whether a target page corresponds to a known user intent using a machine learning model trained with hyperlink features (paragraphs [0026], [0041]).

As to dependent claim 7, Ma discloses wherein the hyperlink features are at least one feature selected from the group consisting of text, content, position, length, and url words (paragraph [0037]).

As to dependent claim 8, Ma discloses wherein the machine learning model comprises a Support Vector Machine classifier with linear kernel trained via distant supervision and manual labeling (paragraph [0051]).

As to independent claim 9, Ma discloses a method for providing users with intent based web page selection, comprising the steps of:
providing an intent repository containing a plurality of known intents mapped to a plurality of target pages (paragraph [0025]: crawler module categorizes each of the webpages and each action on a webpage according to possible user intents associated with the actions and webpages);
providing a website server supporting a website and programmed to transmit a plurality of hyperlinks representing pages of the website (paragraphs [0018], [0023], [0025]: the crawler module collects information about website and traverses the website via hyperlinks);
providing a prediction server programmed to receive the plurality of hyperlinks from the website server and to send a plurality of target hyperlinks that the prediction server has determined correspond to the plurality of known intents back to the website server (paragraph [0029]: the pre-processing module uses data collected about website use to train models to predict likely next intents of a user who is visiting a webpage; paragraph [0031]: the implementation module determines content to present to a user based on the predicted likely next intents of the user); and
	providing a browser having a user script programmed to connect to the repository and to the prediction server; allowing a user to enter a user selected intent with the user script; and displaying any of the plurality of target hyperlinks received from the prediction server that correspond to the user selected intent with the user script (paragraphs [0020], [0035]-[0036] and Figure 2: a user interface such as a web browser (as shown in Figure 2) with content based on a predicted user intent, wherein the web browser might include java script (paragraph [0054])).
Ma, however, does disclose a plurality of known intents mapped to a plurality of target pages and a plurality of hyperlink hashes.
Roth discloses storing a record of hash of hyperlink, resource name, domain name (col. 9, line 58 – col. 10, line 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include storing a record of hash of hyperlink, as taught by Roth.  Roth suggests that if a subsequent support services request refers to the same hyperlink, the hash might be used to quickly determine that the resource referred to by the hyperlink is unsafe.

As to dependent claim 10, Ma discloses further comprising the step of allowing the user to select one of the target hyperlinks (paragraph [0054]).

As to dependent claim 11, Ma discloses redirecting the browser to the selected one of the hyperlinks (paragraph [0052]).

As to dependent claim 12, Ma discloses allowing the user to confirm whether any displayed plurality of target hyperlinks actually correspond to the user selected intent (paragraph [0056]).

As to dependent claim 13, Ma discloses allowing the user to manually select one of the hyperlinks (paragraph [0052]).

As to dependent claim 14, Ma discloses wherein the prediction server is programmed to determine whether a target page corresponds to a known user intent using a machine learning model trained with hyperlink features paragraphs [0026], [0041]).

As to dependent claim 15, Ma discloses wherein the hyperlink features are at least one feature selected from the group consisting of text, content, position, length, and url words (paragraph [0037]).

As to dependent claim 16, Ma discloses wherein the machine learning model comprises a Support Vector Machine classifier with linear kernel trained via distant supervision and manual labeling (paragraph [0051]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177